DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 18, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (JP 2003-040653).
Chiba discloses an interlayer resin composition for laminated glass.  Concerning claims 1 and 2, Chiba discloses the interlayer comprises a thermoplastic (meth)acrylic polymer that has a molecular weight distribution of 2.5 or less, specifically 1.1 to 1.5 (para. 0015-0024).  With respect to claim 18, the interlayer can further comprise a plasticizer (para. 0038).  The interlayer is disposed between two glass sheets to form a laminated glass structure (para. 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (JP 2003-040653).
Chiba discloses the above, including the thermoplastic (meth)acrylic polymer molecular weight is not limited but can be 10000 to 600000 g/mol (para. 0014).  Examiner notes that non-preferred embodiments would have any molecular weight, including the claimed molecular weight.  As such, the disclosure of Chiba would include and encompass the claimed ranges.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (JP 2003-040653) in view of Masuda (US 4358329).
Masuda discloses interlayer materials such as PVB and acrylics that can further include and adhesion-imparting agent in order to increase adhesiveness of the above materials (cols. 2-5).  Given a tackifier increases adhesiveness, the adhesion-imparting agents as disclosed by Masuda can be considered tackifiers and as such, in order to increase adhesiveness of the above materials, one of ordinary skill in the art would have been motivated to add the adhesion-imparting agents of Masuda to the composition of Chiba.

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (JP 2003-040653) in view of DeRosa et al. (US 20170028687).
Chiba discloses the above but is silent to the trilayer interlayer as claimed.
DeRosa discloses an interlayer structure for glass laminates that have a central acrylate layer with two thermoplastic PVB layers on either side of the central layer (para. 0044-0133).  The addition of these two layers provides different properties from the central layer and as such, in order to provide additional properties to the interlayer, one of ordinary skill in the art would have been motivated to add the outer layers of PVB to the central acrylate layer of Chiba (para. 0045).

Allowable Subject Matter
Claims 3-5 and 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783